DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-6 and 13-18) in the reply filed on August 25, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Since Applicant elected Group 1 and identified claims 1-6 and 13-18 as the claims associated with Group I, claims 7-12 are withdrawn from further consideration.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Claim 13 recites the limitation means for generating output PPG signals over a period of time. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses the word “means”, recites the function “for generating output PPG signals”, and does not recite any structure that can perform that function. Because 112(f) is invoked, the BRI of “means for generating output PPG signals” is limited to what is disclosed in the specification, which is a PPG sensor and equivalents to that structure.
Claim 13 also recites the limitation means for generating output motion signals over the period of time. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses the word “means”, recites the function “for generating output motion signals”, and does not recite any structure that can perform that function. Because 112(f) is invoked, the BRI of “means for generating output motion signals” is limited to what is disclosed in the specification, which is a motion sensor and equivalents to that structure.
Claim 13 also recites the limitation means for receiving the output PPG signals from the means for generating output PPG signals over the period of time. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses the word “means”, recites the function “for receiving the output PPG signals”, and does not recite any structure that can perform that function. Because 112(f) is invoked, the BRI of “means for receiving the output PPG signals” is limited to what is disclosed in the specification, which is a processor and equivalents to that structure.
Claim 13 also recites the limitation means for receiving the output motion signals from the means for generating the output motion signals over the period of time. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses the word “means”, recites the function “for receiving the output motion signals”, and does not recite any structure that can perform that function. Because 112(f) is invoked, the BRI of “means for receiving the output motion signals” is limited to what is disclosed in the specification, which is a process and equivalents to that structure.
Claim 13 also recites the limitation means for determining, based on at least the PPG signals, one or more bloodflow features, the one or more bloodflow features indicating a variability of the bloodflow and/or a shape of a bloodflow curve over the period of time. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses the word “means”, recites the function “for determining, based on at least the PPG signals, one or more bloodflow features”, and does not recite any structure that can perform that function. Because 112(f) is invoked, the BRI of “means for determining, based on at least the PPG signals, one or more bloodflow features” is limited to what is disclosed in the specification, which is a processor and equivalents to that structure.
Claim 13 also recites the limitation means for determining, based on the motion signals, a physical state of the subject, the physical state indicating whether the subject is awake or asleep. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses the word “means”, recites the function “for determining, based on the motion signals, a physical state of the subject”, and does not recite any structure that can perform that function. Because 112(f) is invoked, the BRI of “means for determining, based on the motion signals, a physical state of the subject” is limited to what is disclosed in the specification, which is a processor and equivalents to that structure.
Claim 13 also recites the limitation means for providing the one or more bloodflow features and the physical state to a machine learning model. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses the word “means”, recites the function “for providing the one or more bloodflow features and the physical state to a machine learning model”, and does not recite any structure that can perform that function. Because 112(f) is invoked, the BRI of “means for providing the one or more bloodflow features and the physical state to a machine learning model” is limited to what is disclosed in the specification, which is a processor and equivalents to that structure.
Claim 13 also recites the limitation means for causing the machine learning model to determine the blood pressure dip of the subject for the period of time based on at least the one or more bloodflow features and the physical state. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses the word “means”, recites the function “for causing the machine learning model to determine the blood pressure dip of the subject”, and does not recite any structure that can perform that function. Because 112(f) is invoked, the BRI of “means for causing the machine learning model to determine the blood pressure dip of the subject” is limited to what is disclosed in the specification, which is a processor and equivalents to that structure.
Claim 13 also recites the limitation means for causing transmission of the blood pressure dip to the wearable device.  This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses the word “means”, recites the function “for causing transmission of the blood pressure dip to the wearable device”, and does not recite any structure that can perform that function. Because 112(f) is invoked, the BRI of “means for causing transmission of the blood pressure dip to the wearable device” is limited to what is disclosed in the specification, which is a processor and equivalents to that structure.

Claim 14 recites the limitation means for determining, based on the PPG signals, a heart rate variability (HRV) of the subject over the period of time. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses the word “means”, recites the function “for determining, based on the PPG signals, a heart rate variability (HRV) of the subject”, and does not recite any structure that can perform that function. Because 112(f) is invoked, the BRI of “means for determining, based on the PPG signals, a heart rate variability (HRV) of the subject” is limited to what is disclosed in the specification, which is a processor and equivalents to that structure.
Claim 14 also recites the limitation means for determining, based on the HRV, a plurality of HRV features, the HRV features indicating changing characteristics of the heart rate variability over the period of time. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses the word “means”, recites the function “for determining, based on the HRV, a plurality of HRV features”, and does not recite any structure that can perform that function. Because 112(f) is invoked, the BRI of “means for determining, based on the HRV, a plurality of HRV features” is limited to what is disclosed in the specification, which is a processor and equivalents to that structure.
Claim 14 also recites the limitation means for determining, based on the PPG signals, a plurality of PPG morphology features, the morphology features indicating changing characteristics of the shape of the bloodflow curve over the period of time. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses the word “means”, recites the function “for determining, based on the PPG signals, a plurality of PPG morphology features, the morphology features indicating changing characteristics of the shape of the bloodflow curve over the period of time”, and does not recite any structure that can perform that function. Because 112(f) is invoked, the BRI of “means for determining, based on the PPG signals, a plurality of PPG morphology features, the morphology features indicating changing characteristics of the shape of the bloodflow curve over the period of time” is limited to what is disclosed in the specification, which is a processor and equivalents to that structure.
Claim 14 also recites the limitation means for determining, utilizing the machine learning model, a blood pressure over the period of time based on at least the plurality of HRV features and/or the plurality of PPG morphology features. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses the word “means”, recites the function “for determining, utilizing the machine learning model, a blood pressure”, and does not recite any structure that can perform that function. Because 112(f) is invoked, the BRI of “means for determining, utilizing the machine learning model, a blood pressure” is limited to what is disclosed in the specification, which is a processor and equivalents to that structure.
Claim 14 also recites the limitation means for determining the blood pressure dip based on the blood pressure over time. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses the word “means”, recites the function “for determining the blood pressure dip based on the blood pressure over time”, and does not recite any structure that can perform that function. Because 112(f) is invoked, the BRI of “means for determining the blood pressure dip based on the blood pressure over time” is limited to what is disclosed in the specification, which is a processor and equivalents to that structure.

Claim 15 recites the limitation means for determining an entropy gradient of the subject utilizing the plurality of HRV features and the motion signals in an ongoing manner over the period of time. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses the word “means”, recites the function “for determining an entropy gradient of the subject utilizing the plurality of HRV features and the motion signals in an ongoing manner over the period of time”, and does not recite any structure that can perform that function. Because 112(f) is invoked, the BRI of “means for determining an entropy gradient of the subject utilizing the plurality of HRV features and the motion signals in an ongoing manner over the period of time” is limited to what is disclosed in the specification, which is a processor and equivalents to that structure.
Claim 15 also recites the limitation means for determining the physical state is an awake state responsive to the entropy gradient decreasing. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses the word “means”, recites the function “for determining the physical state is an awake state responsive to the entropy gradient decreasing”, and does not recite any structure that can perform that function. Because 112(f) is invoked, the BRI of “means for determining the physical state is an awake state responsive to the entropy gradient decreasing” is limited to what is disclosed in the specification, which is a processor and equivalents to that structure.
Claim 15 also recites the limitation means for determining the physical state is an asleep state responsive to the entropy gradient increasing. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses the word “means”, recites the function “for determining the physical state is an asleep state responsive to the entropy gradient increasing”, and does not recite any structure that can perform that function. Because 112(f) is invoked, the BRI of “means for determining the physical state is an asleep state responsive to the entropy gradient increasing” is limited to what is disclosed in the specification, which is a processor and equivalents to that structure. 

Claim 16 recites the limitation means for determining a PPG morphology of a portion of the PPG signals. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses the word “means”, recites the function “for determining a PPG morphology of a portion of the PPG signals”, and does not recite any structure that can perform that function. Because 112(f) is invoked, the BRI of “means for determining a PPG morphology of a portion of the PPG signals” is limited to what is disclosed in the specification, which is a processor and equivalents to that structure.
Claim 16 also recites the limitation means for determining an anticipated shape of the portion of the PPG signals. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses the word “means”, recites the function “for determining an anticipated shape of the portion of the PPG signals”, and does not recite any structure that can perform that function. Because 112(f) is invoked, the BRI of “means for determining an anticipated shape of the portion of the PPG signals” is limited to what is disclosed in the specification, which is a processor and equivalents to that structure.
Claim 16 also recites the limitation means for determining, utilizing the portion of the PPG signals, the one or more bloodflow features of the subject responsive to the PPG morphology corresponding to the anticipated shape of the PPG morphology.  This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses the word “means”, recites the function “for determining, utilizing the portion of the PPG signals, the one or more bloodflow features”, and does not recite any structure that can perform that function. Because 112(f) is invoked, the BRI of “means for determining, utilizing the portion of the PPG signals, the one or more bloodflow features” is limited to what is disclosed in the specification, which is a processor and equivalents to that structure.

Claim 17 recites the limitation means for determining a motion level of the subject corresponding in time to a portion of the PPG signals. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses the word “means”, recites the function “for determining a motion level of the subject”, and does not recite any structure that can perform that function. Because 112(f) is invoked, the BRI of “means for determining a motion level of the subject” is limited to what is disclosed in the specification, which is a processor and equivalents to that structure.
Claim 17 also recites the limitation means for determining, utilizing the portion of the PPG signals, the one or more bloodflow features of the subject responsive to the motion level corresponding to less than a predetermined motion level. This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses the word “means”, recites the function “for determining, utilizing the portion of the PPG signals, the one or more bloodflow features”, and does not recite any structure that can perform that function. Because 112(f) is invoked, the BRI of “means for determining, utilizing the portion of the PPG signals, the one or more bloodflow features” is limited to what is disclosed in the specification, which is a processor and equivalents to that structure. 
Claim 18 also recites a limitation using the term “means” that invokes 112(f) and will be interpreted as discussed above.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA 
35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 13-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over He (US20150164351) in view of Matichuk (US20180301224).
	Regarding claim 1, He discloses a system for determining blood pressure dip in a subject via machine learning models, the system comprising: 
a wearable device configured to be worn by the subject (Paragraph [0793], “In some implementations, the device 100 can be a wearable device that a subject can wear on the body. For example, the device 100 can be disposed in a wearable watch, bracelet, anklet, armband, chest-patch, or belt”), the wearable device comprising: 
a photoplethysmographic (PPG) sensor (Paragraph [0790], “The time of arrival of the pulse at a second location (e.g., the wrist) can be determined from PPG data obtained at the second location. For example, the PPG data can be measured at the wrist using one or more optical sensors. Light from the optical sensors (i.e., the light sources such as LEDs of the optical sensors) is directed toward the skin of the subject, and the reflected light (which is modulated by blood volume changes underneath the skin) is measured using one or more photo-detectors (e.g., photodiodes). The output of the photo-detector may be amplified by an amplifier before being converted to a digital signal (for example, by an analog to digital converter (ADC)) that represents the PPG.”) configured to generate output signals conveying information related to a bloodflow of the subject (Paragraph [0788], “PPG data is data optically obtained via a plethysmogram, a volumetric measurement of the vasculature. PPG data can be obtained using an optical device which illuminates the skin and measures changes in light absorption. With each cardiac cycle the heart pumps blood resulting in a pressure pulse wave within the vasculature. This causes time-varying changes in the volume of the vasculature. The changes can be detected, for example, by illuminating the skin with light from a light-emitting diode (LED) and then measuring the amount of light either transmitted or reflected to a detector such as a photodiode.”); and 
a motion sensor configured to generate output signals conveying information related to motion of the subject (Paragraph [0039], “The device also includes a motion sensor configured to provide data that represents time-varying information about motion of the subject acquired by the motion sensor at the location of the subject. The device also includes a processor configured to receive data from one or more of the light-emitting element, the optical sensor, and the motion sensor”); and
 one or more processors operatively coupled to the wearable device (Paragraph [0010], “The device also includes one or more processors. The one or more processors are configured to receive the first and second data sets. The one or more processors are also configured to identify a first point in the first data set, the first point representing an arrival time of the pulse pressure wave at the first body part. The one or more processors are also configured to identify a second point in the second dataset, the second point representing an earlier time at which the pulse pressure wave traverses a second body part of the subject. The one or more processors are also configured to compute a pulse transit time (PTT) as a difference between the first and second points. The PTT represents a time taken by the pulse pressure wave to travel from the second body part to the first body part of the subject”)
receive output PPG signals from the PPG sensor over a period of time (Paragraph [0847], “In addition to using the PPG data and accelerometer data (e.g., MoCG data) discussed above to determine certain vital signs (e.g., blood pressure (BP), HR, HRV, respiratory rate, blood oxygen levels, SV, and cardiac output (CO)) of the wearer of the device, a processor (e.g., a processor of the computing device 115 (shown in FIG. 1B), or of an external computing device to which the PPG data and the MoCG data is transmitted) can be programmed to use this data to detect or predict certain health-related conditions”); 
receive output motion signals from the motion sensor over the period of time (Paragraph [0847], “In addition to using the PPG data and accelerometer data (e.g., MoCG data) discussed above to determine certain vital signs (e.g., blood pressure (BP), HR, HRV, respiratory rate, blood oxygen levels, SV, and cardiac output (CO)) of the wearer of the device, a processor (e.g., a processor of the computing device 115 (shown in FIG. 1B), or of an external computing device to which the PPG data and the MoCG data is transmitted) can be programmed to use this data to detect or predict certain health-related conditions”); 
determine, based on at least the PPG signals, one or more bloodflow features, the one or more bloodflow features indicating a variability of the bloodflow (Paragraph [0849], “The processor can be programmed to use the PPG data and accelerometer data to detect arrhythmia or irregular heart rhythms, such as arterial fibrillation (AFIB) or atrial flutter. FIGS. 15A-15D shows graphs in which heart rate data of the wearer of the device 100 is plotted. The graphs show heart rate data plotted over a 24 hour period (FIG. 15A), during the day (FIG. 15B), and during the night (FIG. 15C). Specifically, each of these graphs includes R wave to R wave interval (RRi) along the x-axis and RRi+1 along the y-axis. The plotted data can be used to determine whether the subject has a normal heart rhythm or an irregular heart rhythm, as described below. The plots can be updated after predetermined intervals (e.g., every 5-10 minutes) in order to capture any transient anomaly”) and/or a shape of a bloodflow curve over the period of time; 
determine, based on the motion signals, a physical state of the subject, the physical state indicating whether the subject is awake or asleep (Paragraph [0337], “In some implementations, deriving the score includes identifying one or more potential sleep rest periods of the subject based on gross motion data of the subject”); 
cause transmission of the blood pressure dip to the wearable device (Paragraph [0589], “In another aspect, a method includes processing data in a first dataset that represents time-varying information about at least one pulse pressure wave propagating through blood in a subject acquired at a location of the subject while the subject is sleeping. The method also includes processing data in a second dataset that represents time-varying information about motion of the subject acquired at the location of the subject while the subject is sleeping. The method also includes determining, based on the data, information about a characteristic of the subject's sleep” & Paragraph [0637], “In some implementations, the characteristic includes a level of nocturnal dip of blood pressure”).  
	He does not disclose configured by machine-readable instructions; provide the one or more bloodflow features and the physical state to a machine learning model; cause the machine learning model to determine the blood pressure dip of the subject for the period of time based on at least the one or more bloodflow features and the physical state.
	However, Matichhuk discloses configured by machine-readable instructions (Paragraph [0012], “In some embodiments, the data collected and amalgamated through the apparatus can be subject to “machine learning” methodologies to provide for predictive analysis for the individual to assist the individual in achieving personal health and wellness objectives”); provide the one or more bloodflow features and the physical state to a machine learning model (Paragraph [0018], “a processor module coupled to the plurality of sensors for collecting data therefrom and for calculating blood pressure using a machine learning method based at least one collected data; and an output module coupled to the processor module outputting at least one of the calculated blood pressure and the collected data”); cause the machine learning model to determine the blood pressure dip of the subject for the period of time based on at least the one or more bloodflow features and the physical state (Paragraph [0018], “a processor module coupled to the plurality of sensors for collecting data therefrom and for calculating blood pressure using a machine learning method based at least one collected data; and an output module coupled to the processor module outputting at least one of the calculated blood pressure and the collected data”).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify He to incorporate the teachings of Matichuk by adding configured by machine-readable instructions; provide the one or more bloodflow features and the physical state to a machine learning model; cause the machine learning model to determine the blood pressure dip of the subject for the period of time based on at least the one or more bloodflow features and the physical state. The advantage of the machine learning model is increased flexibility and improved performance of determining the blood pressure dip.

	Regarding claim 2, the combination of He and Matichuk disclose the system of claim 1.
He further discloses wherein the one or more processors are -2-DE GROOT -- Appln. No.: 16/369,790 configured such that determining the one or more bloodflow features of the subject comprises: determining, based on the PPG signals, a heart rate variability (HRV) of the subject over the period of time (Paragraph [0847], “In addition to using the PPG data and accelerometer data (e.g., MoCG data) discussed above to determine certain vital signs (e.g., blood pressure (BP), HR, HRV, respiratory rate, blood oxygen levels, SV, and cardiac output (CO)) of the wearer of the device, a processor (e.g., a processor of the computing device 115 (shown in FIG. 1B), or of an external computing device to which the PPG data and the MoCG data is transmitted) can be programmed to use this data to detect or predict certain health-related conditions”); determining, based on the HRV, a plurality of HRV features, the HRV features indicating changing characteristics of the heart rate variability over the period of time (Paragraph [0809], “In some implementations, the instantaneous heart-rate data as shown in FIG. 3 can be used for computing instantaneous heart-rate variability (HRV). An example of HRV plotted against the corresponding heartbeats is shown in FIG. 4. As shown in FIG. 4, the HRV data can be used to calculate a mean HRV for a set of heartbeats”);  determining, based on the PPG signals, a plurality of PPG morphology features, the morphology features indicating changing characteristics of the shape of the bloodflow curve over the period of time (Paragraph [0462], “The method also includes, based on the first and second datasets, determining at least two parameters of the subject, the parameters selected from the group consisting of blood pressure, respiratory rate, blood oxygen levels, heart rate, heart rate variability, stroke volume, cardiac output, MoCG morphology, and PPG morphology”); and determining the blood pressure dip based on the blood pressure over time (Paragraph [0637], “In some implementations, the characteristic includes a level of nocturnal dip of blood pressure”).
Matichuk further discloses determining, utilizing the machine learning model (Paragraph [0012], “In some embodiments, the data collected and amalgamated through the apparatus can be subject to “machine learning” methodologies to provide for predictive analysis for the individual to assist the individual in achieving personal health and wellness objectives.”), a blood pressure over the period of time based on at least the plurality of HRV features and/or the plurality of PPG morphology features (Paragraph [0018], “a processor module coupled to the plurality of sensors for collecting data therefrom and for calculating blood pressure using a machine learning method based at least one collected data; and an output module coupled to the processor module outputting at least one of the calculated blood pressure and the collected data”); 

	Regarding claim 4, the combination of He and Matichuk disclose the system of claim 1.
	He further discloses wherein the one or more processors are configured such that determining the one or more bloodflow features of the subject comprises: determining a PPG morphology of a portion of the PPG signals (Paragraph [0462], “The method also includes, based on the first and second datasets, determining at least two parameters of the subject, the parameters selected from the group consisting of blood pressure, respiratory rate, blood oxygen levels, heart rate, heart rate variability, stroke volume, cardiac output, MoCG morphology, and PPG morphology”); determining an anticipated shape of the portion of the PPG signals (Paragraph [0450], “In some implementations, the one psychological state includes a baseline state of the subject, and the relationship between at least some of the processed data and the one psychological state is inferred prior to the subject performing a polygraph test”); and determining, utilizing the portion of the PPG signals, the one or more bloodflow features of the subject responsive to the PPG morphology corresponding to the anticipated shape of the PPG morphology (Paragraph [0419], “In some implementations, the processor is also configured to, while the subject is performing physical activity, compare one or more of the fitness score, the heart rate, the respiratory rate, and the blood pressure of the subject to fitness scores, heart rates, respiratory rates, and blood pressures of one or more individuals who have previously performed the physical activity”).

	Regarding claim 5, the combination of He and Matichuk disclose the system of claim 4.
	He further discloses wherein the one or more processors are configured such that determining the one or more bloodflow features of the subject comprises: determining a motion level of the subject corresponding in time to a portion of the PPG signals (Paragraph [0041], “In some implementations, the information about at least one pulse pressure wave propagating through blood in the subject includes photoplethysmographic (PPG) data and the information about motion of the subject includes one or both of motioncardiogram (MoCG) data and gross motion data”); and determining, utilizing the portion of the PPG signals, the one or more bloodflow features of the subject responsive to the motion level corresponding to less than a predetermined motion level (Paragraph [0589], “In another aspect, a method includes processing data in a first dataset that represents time-varying information about at least one pulse pressure wave propagating through blood in a subject acquired at a location of the subject while the subject is sleeping. The method also includes processing data in a second dataset that represents time-varying information about motion of the subject acquired at the location of the subject while the subject is sleeping. The method also includes determining, based on the data, information about a characteristic of the subject's sleep”).

	Regarding claim 6, the combination of He and Matichuk disclose the system of claim 5.
	He further discloses wherein determining the physical state includes extracting a plurality of motion features from the motion signal (Paragraph [0344], “In some implementations, the information related to the one or more sleep rest periods includes a time associated with a beginning of each sleep rest period, a time associated with an end of each sleep rest period, gross motion data of the subject during each sleep rest period, and heart rate data of the subject during each sleep rest period”).
	Matichuk further discloses wherein the plurality of HRV features (Paragraph [0108], “By using pulse wave analysis, basic pulse wave characteristics may be obtained, including the systolic peak, diastolic peak, peak difference, dicrotic notch, and pulse width. In this embodiment, the supervised learning method uses these characteristics along with Pulse Transit Time, Heart Rate, Heart Rate Variability, and optionally other recorded values to generate SBP vs DBP values based on a machine learned mapping function.”), the plurality of morphology features (Paragraph [0083], “In some embodiments, the wearable technology can be worn at the wrist of an individual and can use an accelerometer, pulse oximeter, and electrocardiogram to measure heart rate, oxygen saturation, blood pressure, pulse wave velocity, and activity. This information can then be provided to the individual. The individual can alter their behaviors and relationships with their own health by using features such as notifications and auto-tagging and/or manual tagging, machine learning, artificial intelligence, psychometric analysis, and predictive analytics, to better understand their own stress, diet, and exercise levels over various time periods and subsequently make appropriate behavioral changes”), and the plurality of motion features (Paragraph [0083], “In some embodiments, the wearable technology can be worn at the wrist of an individual and can use an accelerometer, pulse oximeter, and electrocardiogram to measure heart rate, oxygen saturation, blood pressure, pulse wave velocity, and activity. This information can then be provided to the individual. The individual can alter their behaviors and relationships with their own health by using features such as notifications and auto-tagging and/or manual tagging, machine learning, artificial intelligence, psychometric analysis, and predictive analytics, to better understand their own stress, diet, and exercise levels over various time periods and subsequently make appropriate behavioral changes”) are, at least partially, extracted utilizing one or more machine learning models.


	Regarding claim 13, He discloses a system for determining blood pressure dip in a subject via machine learning models, the system comprising: 
means for generating output PPG signals over a period of time (Paragraph [0790], “The time of arrival of the pulse at a second location (e.g., the wrist) can be determined from PPG data obtained at the second location. For example, the PPG data can be measured at the wrist using one or more optical sensors. Light from the optical sensors (i.e., the light sources such as LEDs of the optical sensors) is directed toward the skin of the subject, and the reflected light (which is modulated by blood volume changes underneath the skin) is measured using one or more photo-detectors (e.g., photodiodes). The output of the photo-detector may be amplified by an amplifier before being converted to a digital signal (for example, by an analog to digital converter (ADC)) that represents the PPG”); 
means for generating output motion signals over the period of time (Paragraph [0788], “PPG data is data optically obtained via a plethysmogram, a volumetric measurement of the vasculature. PPG data can be obtained using an optical device which illuminates the skin and measures changes in light absorption. With each cardiac cycle the heart pumps blood resulting in a pressure pulse wave within the vasculature. This causes time-varying changes in the volume of the vasculature. The changes can be detected, for example, by illuminating the skin with light from a light-emitting diode (LED) and then measuring the amount of light either transmitted or reflected to a detector such as a photodiode”); 
wherein the means for generating output PPG signals and the means for -6-DE GROOT -- Appln. No.: 16/369,790 generating output motion signals are included in a wearable device configured to be worn by the subject (Paragraph [0793], “In some implementations, the device 100 can be a wearable device that a subject can wear on the body. For example, the device 100 can be disposed in a wearable watch, bracelet, anklet, armband, chest-patch, or belt”); 
means for receiving the output PPG signals from the means for generating output PPG signals over the period of time (Paragraph [0847], “In addition to using the PPG data and accelerometer data (e.g., MoCG data) discussed above to determine certain vital signs (e.g., blood pressure (BP), HR, HRV, respiratory rate, blood oxygen levels, SV, and cardiac output (CO)) of the wearer of the device, a processor (e.g., a processor of the computing device 115 (shown in FIG. 1B), or of an external computing device to which the PPG data and the MoCG data is transmitted) can be programmed to use this data to detect or predict certain health-related conditions”); 
means for receiving the output motion signals from the means for generating the output motion signals over the period of time (Paragraph [0847], “In addition to using the PPG data and accelerometer data (e.g., MoCG data) discussed above to determine certain vital signs (e.g., blood pressure (BP), HR, HRV, respiratory rate, blood oxygen levels, SV, and cardiac output (CO)) of the wearer of the device, a processor (e.g., a processor of the computing device 115 (shown in FIG. 1B), or of an external computing device to which the PPG data and the MoCG data is transmitted) can be programmed to use this data to detect or predict certain health-related conditions”); 
means for determining, based on at least the PPG signals, one or more bloodflow features, the one or more bloodflow features indicating a variability of the bloodflow (Paragraph [0849], “The processor can be programmed to use the PPG data and accelerometer data to detect arrhythmia or irregular heart rhythms, such as arterial fibrillation (AFIB) or atrial flutter. FIGS. 15A-15D shows graphs in which heart rate data of the wearer of the device 100 is plotted. The graphs show heart rate data plotted over a 24 hour period (FIG. 15A), during the day (FIG. 15B), and during the night (FIG. 15C). Specifically, each of these graphs includes R wave to R wave interval (RRi) along the x-axis and RRi+1 along the y-axis. The plotted data can be used to determine whether the subject has a normal heart rhythm or an irregular heart rhythm, as described below. The plots can be updated after predetermined intervals (e.g., every 5-10 minutes) in order to capture any transient anomaly”) and/or a shape of a bloodflow curve over the period of time; 
means for determining, based on the motion signals, a physical state of the subject, the physical state indicating whether the subject is awake or asleep (Paragraph [0337], “In some implementations, deriving the score includes identifying one or more potential sleep rest periods of the subject based on gross motion data of the subject”) ; and 
means for causing transmission of the blood pressure dip to the wearable device (Paragraph [0589], “In another aspect, a method includes processing data in a first dataset that represents time-varying information about at least one pulse pressure wave propagating through blood in a subject acquired at a location of the subject while the subject is sleeping. The method also includes processing data in a second dataset that represents time-varying information about motion of the subject acquired at the location of the subject while the subject is sleeping. The method also includes determining, based on the data, information about a characteristic of the subject's sleep” & Paragraph [0637], “In some implementations, the characteristic includes a level of nocturnal dip of blood pressure”).  
He does not disclose means for providing the one or more bloodflow features and the physical state to a machine learning model; means for causing the machine learning model to determine the blood pressure dip of the subject for the period of time based on at least the one or more bloodflow features and the physical state.
However, Matichhuk discloses means for providing the one or more bloodflow features and the physical state to a machine learning model (Paragraph [0018], “a processor module coupled to the plurality of sensors for collecting data therefrom and for calculating blood pressure using a machine learning method based at least one collected data; and an output module coupled to the processor module outputting at least one of the calculated blood pressure and the collected data”); 
means for causing the machine learning model to determine the blood pressure dip of the subject for the period of time based on at least the one or more bloodflow features and the physical state (Paragraph [0018], “a processor module coupled to the plurality of sensors for collecting data therefrom and for calculating blood pressure using a machine learning method based at least one collected data; and an output module coupled to the processor module outputting at least one of the calculated blood pressure and the collected data”);
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify He to incorporate the teachings of Matichuk by adding means for providing the one or more bloodflow features and the physical state to a machine learning model; means for causing the machine learning model to determine the blood pressure dip of the subject for the period of time based on at least the one or more bloodflow features and the physical state. The advantage of the machine learning model is increased flexibility and improved performance of determining the blood pressure dip.

	Regarding claim 14, the combination of He and Matichuk disclose the system of claim 13.
He further discloses further comprising: means for determining, based on the PPG signals, a heart rate variability (HRV) of the subject over the period of time (Paragraph [0847], “In addition to using the PPG data and accelerometer data (e.g., MoCG data) discussed above to determine certain vital signs (e.g., blood pressure (BP), HR, HRV, respiratory rate, blood oxygen levels, SV, and cardiac output (CO)) of the wearer of the device, a processor (e.g., a processor of the computing device 115 (shown in FIG. 1B), or of an external computing device to which the PPG data and the MoCG data is transmitted) can be programmed to use this data to detect or predict certain health-related conditions”); means for determining, based on the HRV, a plurality of HRV features, the HRV features indicating changing characteristics of the heart rate variability over the period of time (Paragraph [0809], “In some implementations, the instantaneous heart-rate data as shown in FIG. 3 can be used for computing instantaneous heart-rate variability (HRV). An example of HRV plotted against the corresponding heartbeats is shown in FIG. 4. As shown in FIG. 4, the HRV data can be used to calculate a mean HRV for a set of heartbeats”); means for determining, based on the PPG signals, a plurality of PPG morphology features, the morphology features indicating changing characteristics of the shape of the bloodflow curve over the period of time (Paragraph [0462], “The method also includes, based on the first and second datasets, determining at least two parameters of the subject, the parameters selected from the group consisting of blood pressure, respiratory rate, blood oxygen levels, heart rate, heart rate variability, stroke volume, cardiac output, MoCG morphology, and PPG morphology”); and means for determining the blood pressure dip based on the blood pressure over-7-DE GROOT -- Appln. No.: 16/369,790 time (Paragraph [0637], “In some implementations, the characteristic includes a level of nocturnal dip of blood pressure”).  
	Matichuk further discloses means for determining, utilizing the machine learning model (Paragraph [0012], “In some embodiments, the data collected and amalgamated through the apparatus can be subject to “machine learning” methodologies to provide for predictive analysis for the individual to assist the individual in achieving personal health and wellness objectives”), a blood pressure over the period of time based on at least the plurality of HRV features and/or the plurality of PPG morphology features (Paragraph [0018], “a processor module coupled to the plurality of sensors for collecting data therefrom and for calculating blood pressure using a machine learning method based at least one collected data; and an output module coupled to the processor module outputting at least one of the calculated blood pressure and the collected data”).

	Regarding claim 16, the combination of He and Matichuk disclose the system of claim 1.
	He further discloses further comprising: means for determining a PPG morphology of a portion of the PPG signals (Paragraph [0462], “The method also includes, based on the first and second datasets, determining at least two parameters of the subject, the parameters selected from the group consisting of blood pressure, respiratory rate, blood oxygen levels, heart rate, heart rate variability, stroke volume, cardiac output, MoCG morphology, and PPG morphology”); means for determining an anticipated shape of the portion of the PPG signals (Paragraph [0450], “In some implementations, the one psychological state includes a baseline state of the subject, and the relationship between at least some of the processed data and the one psychological state is inferred prior to the subject performing a polygraph test”); and means for determining, utilizing the portion of the PPG signals, the one or more bloodflow features of the subject responsive to the PPG morphology corresponding to the anticipated shape of the PPG morphology (Paragraph [0419], “In some implementations, the processor is also configured to, while the subject is performing physical activity, compare one or more of the fitness score, the heart rate, the respiratory rate, and the blood pressure of the subject to fitness scores, heart rates, respiratory rates, and blood pressures of one or more individuals who have previously performed the physical activity”).

	Regarding claim 17, the combination of He and Matichuk disclose the system of claim 1.
	He further discloses further comprising: means for determining a motion level of the subject corresponding in time to a portion of the PPG signals (Paragraph [0041], “In some implementations, the information about at least one pulse pressure wave propagating through blood in the subject includes photoplethysmographic (PPG) data and the information about motion of the subject includes one or both of motioncardiogram (MoCG) data and gross motion data”); and means for determining, utilizing the portion of the PPG signals, the one or more bloodflow features of the subject responsive to the motion level corresponding to less than a predetermined motion level (Paragraph [0589], “In another aspect, a method includes processing data in a first dataset that represents time-varying information about at least one pulse pressure wave propagating through blood in a subject acquired at a location of the subject while the subject is sleeping. The method also includes processing data in a second dataset that represents time-varying information about motion of the subject acquired at the location of the subject while the subject is sleeping. The method also includes determining, based on the data, information about a characteristic of the subject's sleep”).  

	Regarding claim 18, the combination of He and Matichuk disclose the system of claim 17.
	He further discloses wherein the means for determining the physical state includes a means for extracting a plurality of motion features from the motion signal (Paragraph [0344], “In some implementations, the information related to the one or more sleep rest periods includes a time associated with a beginning of each sleep rest period, a time associated with an end of each sleep rest period, gross motion data of the subject during each sleep rest period, and heart rate data of the subject during each sleep rest period”).
	Matichuk further discloses wherein the means for extracting the plurality of HRV features (Paragraph [0108], “By using pulse wave analysis, basic pulse wave characteristics may be obtained, including the systolic peak, diastolic peak, peak difference, dicrotic notch, and pulse width. In this embodiment, the supervised learning method uses these characteristics along with Pulse Transit Time, Heart Rate, Heart Rate Variability, and optionally other recorded values to generate SBP vs DBP values based on a machine learned mapping function”), the plurality of morphology features (Paragraph [0083], “In some embodiments, the wearable technology can be worn at the wrist of an individual and can use an accelerometer, pulse oximeter, and electrocardiogram to measure heart rate, oxygen saturation, blood pressure, pulse wave velocity, and activity. This information can then be provided to the individual. The individual can alter their behaviors and relationships with their own health by using features such as notifications and auto-tagging and/or manual tagging, machine learning, artificial intelligence, psychometric analysis, and predictive analytics, to better understand their own stress, diet, and exercise levels over various time periods and subsequently make appropriate behavioral changes”), and the plurality of motion features are (Paragraph [0083], “In some embodiments, the wearable technology can be worn at the wrist of an individual and can use an accelerometer, pulse oximeter, and electrocardiogram to measure heart rate, oxygen saturation, blood pressure, pulse wave velocity, and activity. This information can then be provided to the individual. The individual can alter their behaviors and relationships with their own health by using features such as notifications and auto-tagging and/or manual tagging, machine learning, artificial intelligence, psychometric analysis, and predictive analytics, to better understand their own stress, diet, and exercise levels over various time periods and subsequently make appropriate behavioral changes”), at least partially, one or more machine learning models.

	Regarding claim 19, the combination of He and Matichuk disclose the system of claim 1.
	He further discloses wherein the wearable device comprises a smart watch (Paragraph [0793], “In some implementations, the device 100 can be a wearable device that a subject can wear on the body. For example, the device 100 can be disposed in a wearable watch, bracelet, anklet, armband, chest-patch, or belt…The watch 3200 includes a case 3202 that is configured to hold the internal components of the watch, including light sources 3204 a, 3204 b, an optical sensor 3206, a motion sensor 3208, a processor 3210, and an ultraviolet light sensor 3212”, Since the watch contains a processor it is considered a “smart watch”).  
	
	Regarding claim 20, the combination of He and Matichuk disclose the system of claim 1.
He further discloses wherein the wearable device comprises a smart watch (Paragraph [0793], “In some implementations, the device 100 can be a wearable device that a subject can wear on the body. For example, the device 100 can be disposed in a wearable watch, bracelet, anklet, armband, chest-patch, or belt…The watch 3200 includes a case 3202 that is configured to hold the internal components of the watch, including light sources 3204 a, 3204 b, an optical sensor 3206, a motion sensor 3208, a processor 3210, and an ultraviolet light sensor 3212”, Since the watch contains a processor it is considered a “smart watch”).  

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over He and Matichuk as applied to claims 2 and 14 above, and further in view of Bandyopadhyay (US20170055898).
Regarding claim 3, the combination of He and Matichuk discloses the system of claim 2.
	The combination does not disclose wherein the one or more processors are configured such that determining the physical state of the subject comprises: determining an entropy gradient of the subject utilizing the plurality of HRV features and the motion signals in an ongoing manner over the period of time; determining the physical state is an awake state responsive to the entropy gradient decreasing; and determining the physical state is an asleep state responsive to the entropy gradient increasing.
	However, Bandyopadhyay discloses wherein the one or more processors are configured such that determining the physical state of the subject comprises: determining an entropy gradient of the subject utilizing the plurality of HRV features and the motion signals in an ongoing manner over the period of time (Paragraph [0008], “The stages of a person's sleep can be determined using, for example, one or more of heart rate data, heart rate variability (HRV) data, and sensor data indicating motion. In some implementations, sleep stages including REM, slow wave sleep or deep sleep (N3), light sleep (N1, N2) and Wake are estimated using processes including but not limited to sensor signal pattern matching, learning, HRV frequency analysis, sensor fusion, approximate entropy detection, and/or rule-based decision making”); determining the physical state is an awake state responsive to the entropy gradient decreasing (Fig. 5 & Paragraph [0008], “The stages of a person's sleep can be determined using, for example, one or more of heart rate data, heart rate variability (HRV) data, and sensor data indicating motion. In some implementations, sleep stages including REM, slow wave sleep or deep sleep (N3), light sleep (N1, N2) and Wake are estimated using processes including but not limited to sensor signal pattern matching, learning, HRV frequency analysis, sensor fusion, approximate entropy detection, and/or rule-based decision making”); and determining the physical state is an asleep state responsive to the entropy gradient increasing (Fig. 5 & Paragraph [0008], “The stages of a person's sleep can be determined using, for example, one or more of heart rate data, heart rate variability (HRV) data, and sensor data indicating motion. In some implementations, sleep stages including REM, slow wave sleep or deep sleep (N3), light sleep (N1, N2) and Wake are estimated using processes including but not limited to sensor signal pattern matching, learning, HRV frequency analysis, sensor fusion, approximate entropy detection, and/or rule-based decision making”).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify He and Matichuk to incorporate the teachings of Bandyopadhyay by adding wherein the one or more processors are configured such that determining the physical state of the subject comprises: determining an entropy gradient of the subject utilizing the plurality of HRV features and the motion signals in an ongoing manner over the period of time; determining the physical state is an awake state responsive to the entropy gradient decreasing; and determining the physical state is an asleep state responsive to the entropy gradient increasing. An entropy gradient is a more sensitive way of measuring irregularity for heart rate which can detect a potential medical condition.

	Regarding claim 15, the combination of He and Matichuk discloses the system of claim 14.
	The combination does not disclose further comprising: means for determining an entropy gradient of the subject utilizing the plurality of HRV features and the motion signals in an ongoing manner over the period of time; means for determining the physical state is an awake state responsive to the entropy gradient decreasing; and means for determining the physical state is an asleep state responsive to the entropy gradient increasing.
However, Bandyopadhyay discloses further comprising: means for determining an entropy gradient of the subject utilizing the plurality of HRV features and the motion signals in an ongoing manner over the period of time (Paragraph [0008], “The stages of a person's sleep can be determined using, for example, one or more of heart rate data, heart rate variability (HRV) data, and sensor data indicating motion. In some implementations, sleep stages including REM, slow wave sleep or deep sleep (N3), light sleep (N1, N2) and Wake are estimated using processes including but not limited to sensor signal pattern matching, learning, HRV frequency analysis, sensor fusion, approximate entropy detection, and/or rule-based decision making”); means for determining the physical state is an awake state responsive to the entropy gradient decreasing (Fig. 5 & Paragraph [0008], “The stages of a person's sleep can be determined using, for example, one or more of heart rate data, heart rate variability (HRV) data, and sensor data indicating motion. In some implementations, sleep stages including REM, slow wave sleep or deep sleep (N3), light sleep (N1, N2) and Wake are estimated using processes including but not limited to sensor signal pattern matching, learning, HRV frequency analysis, sensor fusion, approximate entropy detection, and/or rule-based decision making”), and means for determining the physical state is an asleep state responsive to the entropy gradient increasing (Fig. 5 & Paragraph [0008], “The stages of a person's sleep can be determined using, for example, one or more of heart rate data, heart rate variability (HRV) data, and sensor data indicating motion. In some implementations, sleep stages including REM, slow wave sleep or deep sleep (N3), light sleep (N1, N2) and Wake are estimated using processes including but not limited to sensor signal pattern matching, learning, HRV frequency analysis, sensor fusion, approximate entropy detection, and/or rule-based decision making”).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify He and Matichuk to incorporate the teachings of Bandyopadhyay by adding further comprising: means for determining an entropy gradient of the subject utilizing the plurality of HRV features and the motion signals in an ongoing manner over the period of time; means for determining the physical state is an awake state responsive to the entropy gradient decreasing; and means for determining the physical state is an asleep state responsive to the entropy gradient increasing. An entropy gradient is a more sensitive way of measuring irregularity for heart rate which can detect a potential medical condition.

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 3/2/2022, with respect to the rejection(s) of claims 1-6 and 13-18 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references, claims 1-18 (and newly added claims 19-20) have been rejected under 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US10973422; cited in previous office action discloses devices and methods for non-invasively measuring arterial stiffness using pulse wave analysis of photoplethysmogram data. Col. 4 lines 58-63, "An additional aspect of the disclosure relates to a method implemented at a biometric monitoring device including one or more processors, a photoplethysmogram (PPG) sensor, and one or more additional biometric sensors, for measuring arterial stiffness of a user. The method includes: operating the PPG sensor to obtain pulse waveform data from the user." & Col. 8, lines 59-67 and Col. 9, lines 1-12, "Various morphological features of the pulse waveforms are correlated with arterial structures and functions including arterial stiffness. Morphological features of a pulse waveform as used herein include various aspects of the shape of the waveform and information derived therefrom including the slopes of various portions of the waveform, time separation between such portions, amplitudes of such portions, and the like. Morphological features of the pulse waveform also include various aspects of the shape of the derivatives of the waveform including a first derivative, a second derivative, and higher order derivatives. Unless otherwise qualified, any one of more of the features may be used in the analyses described herein. In some context specific to the disclosure herein, the term pulse waveform can be interpreted as closely related to the shape of a PPG graph reflecting blood volume change caused by pulsed blood flow, while the term pulse wave may be interpreted as more closely related to the blood volume change caused by pulsed blood flow. However, the two terms are used interchangeably herein unless specified as different.”
“Heart Rate Variability During Specific Sleep Stages”; cited in previous office action discloses "Heart rate variability (HRV) is typically higher during nighttime…In humans autonomic control of cardiovascular function during sleep has been described by observations of heart rate and blood pressure. Analysis of 24-hour heart rate variability (HRV) typically shows a nocturnal increase in the standard deviation of mean RR intervals” and "Heart rate variability (HRV) is typically higher during nighttime…In humans autonomic control of cardiovascular function during sleep has been described by observations of heart rate and blood pressure. Analysis of 24-hour heart rate variability (HRV) typically shows a nocturnal increase in the standard deviation of mean RR intervals".

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CC/
Examiner, Art Unit 3791

/David J. McCrosky/Primary Examiner, Art Unit 3791